UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30, Date of reporting period:September 30, 2011 Item 1. Schedule of Investments. EP China Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 73.8% CONSUMER DISCRETIONARY - 9.3% Ajisen China Holdings Ltd. $ Anta Sports Products Ltd. China Lilang Ltd. Golden Eagle Retail Group Ltd. Home Inns & Hotels Management, Inc. - ADR* SA SA International Holdings Ltd. Sands China Ltd.* Stella International Holdings Ltd. Television Broadcasts Ltd. CONSUMER STAPLES - 10.9% Biostime International Holdings Ltd. China Mengniu Dairy Co., Ltd. China Resources Enterprise Ltd. Lianhua Supermarket Holdings Co., Ltd. - H Shares Wumart Stores, Inc. - H Shares ENERGY - 5.9% CNOOC Ltd. Kunlun Energy Co., Ltd. MIE Holdings Corp. Yanzhou Coal Mining Co., Ltd. - H Shares FINANCIALS - 8.4% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Pacific Insurance Group Co., Ltd. - H Shares Link REIT EP China Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 (Unaudited) - Continued Number of Shares Value HEALTH CARE - 6.1% China Medical System Holdings Ltd. $ Lee's Pharmaceutical Holdings Ltd. 1 Sino Biopharmaceutical - Trauson Holdings Co., Ltd. WuXi Pharma Tech, Inc. - ADR* INDUSTRIALS - 5.0% Airtac International Group China Yuchai International Ltd. Haitian International Holdings Ltd. Zhuzhou CSR Times Electric Co., Ltd. - H Shares INFORMATION TECHNOLOGY - 3.6% AAC Acoustic Technologies Holdings, Inc. Digital China Holdings Ltd. Netease.com - ADR* MATERIALS - 3.8% China Forestry Holdings Co., Ltd.*^ Fufeng Group Ltd. Yip's Chemical Holdings Ltd. TELECOMMUNICATIONS - 9.1% China Mobile Ltd. China Unicom Hong Kong Ltd. UTILITIES - 11.7% Cheung Kong Infrastructure Holdings Ltd. ENN Energy Holdings Ltd. Guangdong Investment Ltd. Power Assets Holdings Ltd. TOTAL COMMON STOCKS (Cost $43,968,852) EP China Fund SCHEDULE OF INVESTMENTS - As of September 30, 2011 (Unaudited) - Continued Principal Amount Value SHORT-TERM INVESTMENTS - 26.1% $ UMB Money Market Fiduciary, 0.01%‡ $ TOTAL SHORT-TERM INVESTMENTS (Cost $13,397,631) TOTAL INVESTMENTS - 99.9% (Cost $57,366,483) Other Assets less Liabilities - 0.1% TOTAL NET ASSETS - 100.0% $ * Non-income producing security ^ Fair valued under procedures established by the Board of Trustees, represents 1.06% of Net Assets. ‡ The rate quoted is the annualized seven-day yield of the Fund at the period end. ADR - American Depository Receipts REIT - Real Estate Investment Trust As a Percentage of Country Allocation Total Net Assets China % Hong Kong % Macau % United States† % Total Investments % Other Assets less Liabilities % Total Net Assets % † Includes Short-Term Investments See accompanying Notes to the Schedule of Investments. EP China Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) Note 1 – Organization The EP China Fund (formerly known as EPH China Fund) (the “Fund”) is organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is long term capital appreciation. The Fund commenced investment operations on July 31, 2009. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to non-U.S. securities.The fair value of a security held by the Fund may be determined using the services of third-party pricing vendor retained by the Fund or by the valuation committee, in either case subject to the Board of Trustees’ oversight.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Fund’s net asset value per share (“NAV”) is calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Fund may value non-U.S. securities at fair value, taking into account such events, when the NAV is calculated. (b) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted at the close of the London Stock Exchange prior to when the Fund’s NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. EP China Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) - continued Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions.At September 30, 2011, the Fund had no forward contracts outstanding. Note 3 – Federal Income Tax Information: At September 30, 2011, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Fund, based on cost for federal income tax purposes were as follows: Cost of Investments $ Unrealized appreciation $ Unrealized depreciation (7,971,935 ) Net unrealized depreciation on investments and foreign currency translations $ ) The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. (c) Forward Foreign Currency Exchange Contracts The Fund may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.The Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions.At September 30, 2011, the Fund had no forward contracts outstanding. Note 4– Fair Value Measurements and Disclosure: Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. EP China Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) - continued Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. EP China Fund NOTES TO SCHEDULE OF INVESTMENTS September 30, 2011 (Unaudited) - continued The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of September 30, 2011, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3 Assets Table (Quoted Price) (Other Significant Observable Inputs) (Significant Unobservable Inputs) Total Investments, at Value: Common Stocks: Consumer Discretionary $ $ $
